Title: From George Washington to Thomas Jefferson, 2 January 1781
From: Washington, George
To: Jefferson, Thomas


                        
                            Dear Sir
                            Head Quarters New Windsor Jany 2nd 1781
                        
                        Since I had last the honor of addressing Your Excellency, the Embarkation which had been some time preparing,
                            and which had undergone several changes; has sailed from New York. The Fleet, including the Convoys consisted of thirty
                            two Sail, and left the Hook the 22nd Ulto.
                        By the best information I have been able to obtain, the Light Infantry & Grenadiers, with some other
                            Troops, which were at first under embarking Orders, were afterwards countermanded; and the Detachment finally amounted to
                            about 1600 Men, of Which Simcoe’s is the only entire Corps, that we know with certainty has embarked, the remainder is
                            said to be principally composed of Drafts from the Line—The whole under the command of Arnold, and still conjectured to be
                            destined to the Southward. I have the honor to be With sentiments of esteem Your Excellency’s Most Obed. Servt
                        
                            Go: Washington
                        
                    